Exhibit 10.2

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT, dated as of June 30, 2017 (this “Agreement”),
is by and among OceanFirst Financial Corp., a Delaware corporation (“Parent”),
the undersigned shareholder (the “Shareholder”) of the Company (as defined
below) and WL Ross & Co. LLC (“WLR LLC” and, together with the Shareholder, the
“WLR Parties”). Capitalized terms used herein and not defined shall have the
meanings specified in the Merger Agreement (as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, Sun
Bancorp, Inc., a New Jersey corporation (the “Company”), Parent and Mercury
Merger Sub Corp., a New Jersey corporation and a wholly-owned Subsidiary of
Parent (“Merger Sub”), are entering into an Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which, on the terms and subject to the
conditions set forth therein, (i) Merger Sub will merge with and into the
Company (the “First-Step Merger”), with the Company surviving as a wholly-owned
Subsidiary of Parent, (ii) immediately thereafter, the Company, as the surviving
corporation in the First-Step Merger, will merge with and into Parent (the
“Second-Step Merger” and, together with the First-Step Merger, the “Integrated
Mergers”), with Parent being the surviving corporation in the Second-Step Merger
and (iii) at the Effective Time the shares of common stock, par value $5.00 per
share, of the Company (“Company Common Stock”) issued and outstanding
immediately prior to the Effective Time (other than certain shares of Company
Common Stock held by the Company or Parent) will, without any further action on
the part of the holder thereof, be automatically converted into the right to
receive the Merger Consideration as set forth in the Merger Agreement;

WHEREAS, as of the date hereof, the Shareholder is the record and beneficial
owner of, has the sole right to dispose of, and has the sole right to vote the
number of shares of Company Common Stock set forth below the Shareholder’s
signature on the signature page hereto (such Company Common Stock, together with
any other capital stock of the Company acquired by any WLR Party after the
execution of this Agreement, whether acquired directly or indirectly, upon the
exercise of options, conversion of convertible securities or otherwise, and any
other securities issued by the Company that are entitled to vote on the approval
the Merger Agreement held or acquired by any WLR Party (whether acquired
heretofore or hereafter), being collectively referred to herein as the
“Shares”);

WHEREAS, receiving the Requisite Company Vote is a condition to the consummation
of the transactions contemplated by the Merger Agreement; and

WHEREAS, as an inducement to Parent to enter into the Merger Agreement and incur
the obligations therein, Parent has required that the WLR Parties enter into
this Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Agreement to Vote; Restrictions on Voting and Transfers.

(a) Agreement to Vote the Shares. The Shareholder hereby irrevocably and
unconditionally agrees that from the date hereof until the Expiration Time, at
any meeting (whether annual or special and each adjourned or postponed meeting)
of the Company’s shareholders, however called, the Shareholder will (i) appear
at such meeting or otherwise cause all of the Shares to be counted as present
thereat for purposes of calculating a quorum and (ii) vote or cause to be voted
all of the Shares, (A) in favor of the approval of the Merger Agreement, the
First-Step Merger and the other transactions contemplated by the Merger
Agreement, (B) against any Acquisition Proposal, without regard to any
recommendation to the shareholders of the Company by the Board of Directors of
the Company concerning such Acquisition Proposal, and without regard to the
terms of such Acquisition Proposal, or other proposal made in opposition to or
that is otherwise in competition or inconsistent with the transactions
contemplated by the Merger Agreement, (C) against any agreement, amendment of
any agreement or organizational document (including the Company Certificate and
the Company Bylaws), or any other action that is intended or would reasonably be
expected to prevent, impede, or interfere with, delay, postpone or discourage
the transactions contemplated by the Merger Agreement and (D) against any
action, agreement, transaction or proposal that would reasonably be expected to
result in a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Merger Agreement; provided, that the foregoing
applies solely to the Shareholder in its capacity as a shareholder and, to the
extent the Shareholder or any of its officers serves as a member of the board of
directors or as an officer of the Company, nothing in this Agreement shall limit
or affect any actions or omissions taken by the Shareholder or any of its
officers solely in the Shareholder’s or such officer’s capacity as a director or
officer of the Company and not in violation of the Merger Agreement.

(b) Restrictions on Transfers. The Shareholder hereby agrees that, from the date
hereof until the earlier of the receipt of the Requisite Company Vote or the
Expiration Time, the Shareholder shall not, directly or indirectly, sell, offer
to sell, give, pledge, grant a security interest in, encumber, assign, grant any
option for the sale of or otherwise transfer or dispose of any Shares, or enter
into any agreement, arrangement or understanding to take any of the foregoing
actions (each, a “Transfer”) other than any Transfer to its affiliates (as
defined in the Merger Agreement); provided that as a condition to such Transfer
to an affiliate of a WLR Party, such affiliate shall execute a joinder to this
Agreement; provided, further, that the Shareholder shall remain jointly and
severally liable for the breaches by any of its affiliates of the terms hereof.
Any Transfer in violation of this Section shall be null and void. The
Shareholder further agrees to authorize and request the Company to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Shares and that this Agreement places limits on the voting and Transfer
of the Shares.

(c) Transfer of Voting Rights. The Shareholder hereby agrees that the
Shareholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement or
arrangement in contravention of the obligations of the Shareholder under this
Agreement with respect to any of the Shares owned by the Shareholder.

 

2



--------------------------------------------------------------------------------

(d) Acquired Shares. Any Shares or other voting securities of the Company with
respect to which beneficial ownership is acquired by any WLR Party, including,
without limitation, by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
Shares or upon exercise or conversion of any securities of the Company, if any,
after the execution hereof (in each case, a “Share Acquisition”) shall
automatically become subject to the terms of this Agreement and shall become
“Shares” for all purposes hereof.

(e) No Inconsistent Agreements. Each WLR Party hereby agrees that it shall not
enter into any agreement, contract or understanding with any person prior to the
termination of this Agreement in accordance with its terms, directly or
indirectly, to vote, grant a proxy or power of attorney or give instructions
with respect to the voting of the Shares in any manner which is inconsistent
with this Agreement.

Section 2. Non-Solicit. Each WLR Party shall not, and shall use their respective
reasonable best efforts to cause their respective controlled affiliates and each
of their respective officers, directors, members, partners, employees and other
Representatives not to, directly or indirectly, (a) solicit, initiate, encourage
(including by providing information or assistance) or knowingly facilitate any
inquiries, proposals or offers with respect to, or the making or completion of,
any proposal that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal, (b) provide or cause to be provided any non-public
information or data relating to the Company in connection with, or have any
discussions with, any person relating to or in connection with an actual or
proposed Acquisition Proposal (except to disclose the existence of the
provisions of this Section), (c) engage in any discussions or negotiations
concerning an Acquisition Proposal (provided that each WLR Party may refer any
such person to the provisions of this Section) or otherwise take any action to
encourage or knowingly facilitate any effort or attempt to make or implement an
Acquisition Proposal, (d) approve, recommend, agree to or accept, or propose
publicly to approve, recommend, agree to or accept, any Acquisition Proposal,
(e) solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in the Exchange Act) with respect to an Acquisition Proposal or
otherwise encourage or assist any person in taking or planning any action that
would reasonably be expected to compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Integrated Mergers in
accordance with the terms of the Merger Agreement, (f) initiate a shareholders’
vote or action by consent of the Company’s shareholders with respect to an
Acquisition Proposal, (g) become a member of a “group” (as such term is used in
Section 13(d) of the Exchange Act) with respect to any voting securities of the
Company that takes, or intends to take, any action in support of an Acquisition
Proposal or (h) approve, endorse or recommend, agree to or accept, or propose to
approve, endorse, recommend, agree to or accept, or execute or enter into, any
letter of intent, agreement in principle, merger agreement, investment
agreement, acquisition agreement, option agreement or other similar agreement
related to any Acquisition Proposal. Nothing contained herein shall prohibit
James B. Lockhart III, in his capacity as a member of the Board of Directors of
the Company, from taking any action in such capacity to the extent such action
is consistent with his obligations under Sections 6.3 and 6.13 of the Merger
Agreement.

 

3



--------------------------------------------------------------------------------

Section 3. Representations, Warranties and Support Covenants of the WLR Parties.

(a) Representations and Warranties. Each WLR Party represents and warrants to
Parent as follows:

(i) Power and Authority; Consents. Such WLR Party is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to enter into and perform
its obligations under this Agreement. No filing with, and no permit,
authorization, consent or approval of, any Governmental Entity is necessary on
the part of such WLR Party for the execution, delivery and performance of this
Agreement by such WLR Party or the consummation by such WLR Party of the
transactions contemplated hereby.

(ii) Due Authorization. This Agreement has been duly executed and delivered by
such WLR Party and the execution, delivery and performance of this Agreement by
such WLR Party and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such WLR Party.

(iii) Binding Agreement. Assuming the due authorization, execution and delivery
of this Agreement by Parent, this Agreement constitutes the valid and binding
agreement of such WLR Party, enforceable against such WLR Party in accordance
with its terms (except in all cases as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies).

(iv) Non-Contravention. The execution and delivery of this Agreement by such WLR
Party does not, and the performance by such WLR Party of its obligations
hereunder and the consummation by such WLR Party of the transactions
contemplated hereby will not, violate or conflict with, or constitute a default
under, any agreement, instrument, contract or other obligation or any order,
arbitration award, judgment or decree to which such WLR Party is a party or by
which such WLR Party or its property or assets is bound, or any statute, rule or
regulation to which such WLR Party or its property or assets is subject or any
charter, bylaw, partnership agreement, limited liability company agreement or
other organizational document of such WLR Party. Except for this Agreement and
the Securities Purchase Agreement, no WLR Party is, and no controlled affiliate
of any WLR Party is, a party to any voting agreement, voting trust or any other
contract with respect to the voting, transfer or ownership of any Shares. The
Shareholder has not appointed or granted a proxy or power of attorney to any
person with respect to any Shares.

(v) Ownership of Shares. Except for restrictions in favor of Parent pursuant to
this Agreement and transfer restrictions of general applicability as may be
provided under the Securities Act of 1933, as amended, and the “blue sky” laws
of the various States of the United States, the Shareholder owns, beneficially
and of record, all of the Shares free and clear of any proxy, voting
restriction, adverse claim, security interest, or other lien, and has sole
voting power and sole power of disposition with respect to the Shares with no
restrictions on the Shareholder’s rights of voting or disposition pertaining
thereto, and no person other than the Shareholder has any right to direct or
approve the voting or disposition of any of the Shares. As of the date hereof,
the number of the Shares is set forth below the Shareholder’s signature on the
signature page hereto. The Shareholder has possession of an outstanding
certificate or outstanding certificates representing all of the Shares (other
than Shares held in book-entry form) and such certificate or certificates does
or do not contain any legend or restriction inconsistent with the terms of this
Agreement, the Merger Agreement or the transactions contemplated hereby and
thereby.

 

4



--------------------------------------------------------------------------------

(vi) Legal Actions. There is no action, suit, investigation, complaint or other
proceeding pending against any WLR Party or, to the knowledge of such WLR Party,
any other person or, to the knowledge of such WLR Party, threatened against such
WLR Party or any other person that restricts or prohibits (or, if successful,
would restrict or prohibit) the exercise by Parent of its rights under this
Agreement or the performance by any party of its obligations under this
Agreement.

(vii) Securities Purchase Agreement. No WLR Party has any outstanding claims
(including any “gross up” rights) against the Company, and no WLR Party is aware
of any claims that any WLR Party may have against the Company, in each case,
arising out of, relating to or in connection with the Securities Purchase
Agreement, dated as of July 7, 2010 (the “Securities Purchase Agreement”),
between the Company and the Shareholder, or any other contract to which any WLR
Party is a party.

(viii) Reliance. Such WLR Party understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon such WLR Party’s execution
and delivery of this Agreement and the representations and warranties of such
WLR Party contained herein.

(b) Support Covenants. From the date hereof until the Expiration Time:

(i) Each WLR Party agrees not to take any action that would make any
representation or warranty of such WLR Party contained herein untrue or
incorrect or have the effect of preventing, impeding, or, in any material
respect, delaying, interfering with or adversely affecting the performance by
such WLR Party of its obligations under this Agreement.

(ii) Each WLR Party hereby agrees to promptly notify Parent of the number of
Shares, if any, acquired in any Share Acquisition by such WLR Party after the
execution hereof.

(iii) Each WLR Party hereby authorizes Parent and the Company to publish and
disclose in any announcement or disclosure required by applicable Law and any
periodic report or proxy statement filed in connection with the transactions
contemplated by the Merger Agreement such WLR Party’s identity and ownership of
the Shares and the nature of such WLR Party’s obligation under this Agreement.

Section 4. Termination of Securities Purchase Agreement. The Shareholder agrees
that, effective as of the Effective Time, the Securities Purchase Agreement will
automatically be terminated without any liability or obligation being imposed on
Parent or any of its Subsidiaries (including the Subsidiaries of the Surviving
Corporation). From the date hereof through the date on which the Securities
Purchase Agreement is terminated, without the prior written consent of Parent,
the Shareholder shall not, and WLR LLC shall cause the Shareholder not to,
exercise any of its rights under Section 4.6 of the Securities Purchase
Agreement.

 

5



--------------------------------------------------------------------------------

Section 5. Certain Covenants. Each WLR Party shall, if requested by the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), submit
customary passivity and anti-association commitments to the Federal Reserve
Board in order to obtain the concurrence of the Federal Reserve Board staff that
no WLR Party and no affiliate of any WLR Party will control Parent or Parent
Bank for purposes of the Home Owners Loan Act of 1933, as amended, or, if
applicable, the Bank Holding Company Act of 1956, as amended.

Section 6. Further Assurances. From time to time, at the request of Parent and
without further consideration, each WLR Party shall execute and deliver such
additional documents and take all such further action as may be necessary to
consummate and make effective the voting and support commitments contemplated by
this Agreement and the obligations set forth in Section 5.

Section 7. Termination. This Agreement will terminate upon the earlier of
(a) the Effective Time and (b) the date of termination of the Merger Agreement
in accordance with its terms (the “Expiration Time”); provided that
(i) Section 5 shall survive the Expiration Time in accordance with its terms;
(ii) Section 6 shall survive the Expiration Time to the extent that Section 5
applies; and (iii) this Section 7 and Section 8 shall survive the Expiration
Time indefinitely; provided, further that no such termination or expiration
shall relieve any party hereto from any liability for any breach of this
Agreement occurring prior to such termination.

Section 8. Miscellaneous.

(a) Expenses. All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied or emailed (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(i) If to Parent, to:

OceanFirst Financial Corp.

975 Hooper Avenue

Toms River, New Jersey 08753

Attention: Christopher D. Maher

Facsimile: (732) 349-5070

Email: cmaher@oceanfirst.com

(ii) with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David Ingles

Facsimile: (917) 777-2697

Email: David.Ingles@skadden.com

 

6



--------------------------------------------------------------------------------

(iii) If to any WLR Party, to the address of such WLR Party set forth below such
WLR Party’s signature on the signature pages hereto.

(c) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.

(d) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties hereto, except Parent may, without the consent of
any other party hereto, assign any of its rights and delegate any of its
obligations under this Agreement to any affiliate of Parent. Any purported
assignment in contravention hereof shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

(e) Third Party Beneficiaries. This Agreement is not intended to, and does not,
confer upon any person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

(f) No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.

(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

(h) Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

(i) Specific Performance; Remedies Cumulative. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed by any WLR Party in accordance with the terms hereof and, accordingly,
that Parent shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof, in addition to any other remedy to which Parent may
be entitled at law or in equity. Each WLR Party hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security or a bond as a
prerequisite to obtaining equitable relief.

 

7



--------------------------------------------------------------------------------

(j) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(k) Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to any applicable conflicts of law principles.

(l) Submission to Jurisdiction. Each party agrees that it will bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in any federal or
state court sitting in the State of Delaware (the “Chosen Courts”), and, solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such action or proceeding will be effective if notice is given in accordance
with Section 8(b).

(m) Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW AT THE TIME OF INSTITUTION OF THE APPLICABLE LITIGATION, ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8(m).

 

8



--------------------------------------------------------------------------------

(n) Drafting and Representation. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event that an ambiguity
or a question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

(o) Name, Captions, Gender. Section headings of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms.

(p) Counterparts. This Agreement may be executed by facsimile or other
electronic means and in any number of counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

OCEANFIRST FINANCIAL CORP. By:                                     
                                              Name:       Title: SHAREHOLDER:
By:                                                                             
      Name:       Title: Number of shares of Company Common
Stock:                                                                         
Address:                                                                     
                                                                                
   